      Case 3:19-cr-00541-FAB Document 82 Filed 01/15/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                 v.                       Criminal No. 19-541 (FAB)

JOVANDA R. PATTERSON [3],

     Defendant.



                 ORDER GRANTING UNOPPOSED NUNC PRO TUNC
            MOTION TO MODIFY CONDITIONS OF PRETRIAL RELEASE

     Defendant Jovanda R. Patterson’s “UNOPPOSED NUNC PRO TUNC

MOTION TO MODIFY CONDITIONS OF PRETRIAL RELEASE” (Docket No. 81)

is GRANTED.

     Pursuant to 18 U.S.C. § 3142(c)(3), the terms of defendant

Jovanda R. Patterson’s pretrial release are modified to include

travel to the state of California for the limited purpose of

visiting her father during his illness.

     The    probation    officer   will     determine   the    dates   of

Ms. Patterson’s travel and visits, which dates will be liberally

approved.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, January 15, 2020.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
